PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/752219
Filing Date: January 24, 2020
Appellant(s): Vishal S. DESAI et al.

__________________
Gero G. McClellan
(Reg. No: 44 2297)
For Appellant
EXAMINER’S ANSWER









This is in response to the appeal brief filed 6/12/2020  
(1) Grounds of Rejection to be Reviewed on Appeal
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/22/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
N/A
B. Rejection under35 U.S.C. § 103
	A. Asterjadhi et al ( US 20190342891 ) , henceforth, ‘891 does not teach selecting a BSS color based on a value of a performance parameter
	Appellant’s argument
	Appellant argues that  Asterjadhi does not teach selecting a BSS color based on a value of a performance parameter
	Examiner’s response
	In response, Examiner respectfully states that ‘891 ( Asterjadhi )  discloses in paragraph [0053] --- selecting a BSS color candidate from the list of BSS color candidates based on the receiving the indication, where the selected  
network parameter includes the selected BSS color candidate. [0140]:  In some implementations, the AP 605 may use the communication procedure 600 to select parameters related to collision reporting (Reads on value of performance parameter.). In some wireless communication systems (for example, 11ax), the AP 605 may be  configured to use a six-bit BSS color to indicate a BSS color. --- In some implementations, the AP 605 may identify a list of BSS color candidates and communicate those candidates to the STAs 610 in the indication 630. [0131] In some implementations, the AP 605 may map a plurality of responses of a query to a plurality of channels. To respond to the query, the STAs 610 may place one or more characteristics on the channel that maps to the preferred parameter. [0169] The mapping manager 1040 may map a set of responses  to the indication to the set of channels, where selecting the network parameter is based on the mapping of the set of response to the set of channels.
	B. Asterjadhi does not teach selecting a BSS color based on a value of a performance parameter .
Claim 1 recites that “the color map maps a plurality of values of the first performance parameter to corresponding 
values of the BSS color.” 
Appellant’s argument
Applicant argues that Asterjadhi does not teach using a color map to select a BSS color., and further argues that Claim 1 recites that “the color map maps a plurality of values of the first performance parameter to corresponding values of the BSS color.” 
Examiner’s response
In response to Applicant’s argument, Examiner respectfully states that ‘891 discloses in paragraph [0169] The mapping manager 1040 may map a set of responses to the indication to the set of channels, where selecting the network parameter is based on the mapping of the set of response to the set of channels. In this paragraph, network parameters include performance parameters, such as quality of service based on responses  which are mapped , reading on limitations. [0131] In some implementations, the AP 605 may map a plurality of responses of a query to a plurality of channels. To respond to the query, the STAs 610 may place one or more characteristics on the channel that maps to the preferred parameter. The mapping between channels and responses may be included in the indication 630 or in the request 655. [0140] In some implementations, the AP 605 may use the communication procedure 600 to select a BSS color. In some implementations, the AP 605 may use the communication procedure 600 to select parameters related to collision reporting (Reads on mapping of colors based on performance parameters, such as collision,.). In some wireless communication systems (for example, 11ax), the AP 605 may be configured to use a six-bit BSS color to indicate a BSS color. In some implementations, ---. In some implementations, the AP 605 may identify a list of BSS color candidates and communicate those candidates to the STAs 610 in the indication 630..

Independent claim 8 recites “selecting, using a second color map, the BSS color for the BSS based on the value of the 
second performance parameter, wherein the second color map maps a plurality of values of the second performance parameter 
to corresponding values of the BSS color.” 
	Applicant’s argument
Applicant  argues that  Asterjadhi does not teach each and every element of claim 8.
Examiner’s response
In response, Examiner respectfully states that the limitations in claim 8 are similar to those in claim 1, for which ‘891 discloses all limitations of claim 8, as explained above.

Independent  claims 15 recites a wireless device that “ identifies the value of the first performance parameter from the 
BSS color using a color map, wherein the color map maps a plurality of values of the first performance parameter to 
corresponding BSS color.” 	
Applicant’s argument
For claim 15, first performance parameter from the BSS color using a color map, wherein the color  map maps a plurality of values of the first performance parameter to corresponding values of the BSS color.” That is, claim 15 is from the perspective of a client device (such as a STA) that receives a BSS color from an AP and uses the BSS color and the color map to identify the value of the first performance parameter. Applicant submits that at least the argument above in Section B applies to claim 15. Because the Office maps the “first performance parameter’ in claim 1 to the selected BSS color candidates, clearly Asterjadhi does not teach a color map as recited since the BSS color candidates are BSS colors. A map is not needed to determine that orange is orange and red is red’. 
Applicant submits, for the reasons, Asferjadhi does not teach each and every element of
claim 15.
	
	Examiner’s response
	In response, Examiner respectfully states that the limitations in claim 15 are similar to those in claim 1, for which ‘891 discloses all limitations of claim 15, as explained above.

C. BSS color candidates are not performance parameters as recited in claim 3 
Dependent claim 3 clarifies that “the first performance parameter is based at least on a radio frequency condition of the 
AP of the wireless channel, a quality of service condition of the AP or the wireless channel, or a policy of a wireless network in
response to expected conditions.” 
Applicant’s argument
Applicant argues , The BSS color candidates (i.e., BSS colors), which the Office maps to the first performance parameter, is none of these things. .Interestingly, the Office cites to paragraph [0013] of Asterjadhi to teach this claim element which states “selecting a list of channel candidates to serve as a primary channel for the access point, where the indication includes the list of channel candidates and the selected network parameter may be one of the channel candidates.”
However, the Office already clearly mapped the first performance parameter to the BSS color candidates when
 rejecting claim 1, and cannot now change the mapping when rejecting a dependent claim. FOA p. 4 (“Examiner  respectfully states that Asterjadhi (891) discloses “---selected BSS color candidates may be the selected network parameter” reading on claim 1 limitation’). As taught in Asterjadhi, the BSS color is simply a value used for wireless network to prevent collisions. It cannot be reasonably interpreted as a radio frequency condition, a QoS condition, or a policy of a wireless network in response to expected conditions as recited in claim 3.
Examiner’s response
In response, Examiner respectively states that. Claim 1 recites limitation “selecting, using a color map, a basic service set (BSS) color for a BSS based on the value of the first performance parameter, wherein the color map maps a plurality of values of the first performance parameter to corresponding values of the BSS color”’.  In this limitation, “  the color map maps a plurality of values of the first performance parameter to corresponding values of the BSS color, which is different from those claimed in dependent claim 3: “wherein the first performance parameter is based at least on a radio frequency condition of the AP or the wireless channel, a quality of service condition of the AP or the wireless channel, or a policy of a wireless network in response to expected conditions.. ‘891 discloses in [0013], “---selecting a list of channel candidates to serve as a primary channel for the access point, where the indication includes the list of channel candidates and the selected network parameter may be one of the channel candidates. Further in [0021], ‘891 discloses selecting a list of frequency spectrum band candidates associated with a primary channel for the access point, where the indication includes the list of frequency spectrum band candidates and the selected network parameter may be one of the frequency spectrum band candidates.
	Applicant’s argument 
Because dependent claims 2, 9-10, and 16-17 incorporate the arguments to independent claims 1, 8, and 15, respectively, 
Applicant submits the cited reference does not anticipate these claims..
Examiner’s response
In response, Examiner respectively states , as follows:
For claim 2, ’891 discloses all limitations of subject matter, as applied to preceding claim 1. In addition, ‘891 discloses following limitation:
wherein the client device uses a color mapping defined in the color map used by the AP to identify the value of the first performance parameter.
(891: Further, [0131] In some implementations, the AP 605 may map a plurality of responses of a query to 
a plurality of channels. To respond to the query, the STAs 610 may place one or more characteristics on 
the channel that maps to the preferred parameter. The mapping between channels and responses may be included in the indication 630 or in the request 655.)

For claim 16, ’891 discloses all limitations of subject matter, as applied to preceding claim 8. In addition, ‘891 discloses following limitation:
wherein the AP uses a color mapping defined in the color map used by the wireless device to select the BSS color.
(891: [0148] In some examples, the channels 705 may be mapped to parameter candidates for a different query. In such implementations, the AP 605 may provide the mapping to the STAs 610 and the STAs 610 may add energy to the channel 705 that maps to their preferred network parameter. [0140] The AP 605 may query the STAs 610 when selecting the new BSS color. The query may ask for an open-ended suggestion for a new BSS color from the STAs 610 (for example, STAs indicate one or more BSS colors that are not detected). In some implementations, the AP 605 may identify a list of BSS color candidates and communicate those candidates to the STAs 610 in the 
indication 630.)
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/INDER P MEHRA/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        


Conferees:

/NIZAR N SIVJI/                Primary Examiner, Art Unit 2647                                                                                                                                                                                        
/YUWEN PAN/                Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                                                                                                                                                                                                
	Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.